EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Donna K. Mason (Reg. No. 45,962) on March 18, 2021.
The application has been amended as follows: 
Amendments to the Abstract:
A tool carrier assembly for use at a machine tool, which includes at least one workpiece-carrying spindle for rotatably driving a workpiece received in the workpiece-carrying spindle. The tool carrier assembly includes a first slide being movable in a first direction, a tool carrier being supported on the first slide and configured to hold a plurality of tools, a tool drive unit including a tool drive for engaging with one of the plurality of tools held by the tool carrier to rotatably drive said tool, when the tool is arranged at a tool drive position with respect to the tool drive, an d a drive mechanism for driving movement of the first slide together with the tool carrier in the first direction relative to the tool drive position, when the tool drive is disengaged with the tool, to relatively move another tool of the plurality of tools into the tool drive position. 
Amendments to the Specification:
	The paragraph beginning on page 2, line 3, has been amended as follows:
For solving the above object, according to exemplary aspects of the invention, there is proposed a tool carrier assembly 

Amendments to the Claims:
1 (Currently Amended). Tool carrier assembly for use at a machine tool, which machine tool comprises at least one workpiece-carrying spindle for rotatably driving a workpiece received in the at least one workpiece-carrying spindle, the tool carrier assembly comprising: 
a first slide being movable in a first direction, the first direction being arranged transverse or perpendicular to a spindle axis of rotation of the at least one workpiece-carrying spindle, 
a tool carrier configured to hold a plurality of tools arranged adjacent to each other along the first direction, the tool carrier being supported on the first slide, 
a tool drive unit including a tool drive for engaging with one tool of the plurality of tools held by the tool carrier to rotatably drive said one tool, when said one tool is arranged at a tool drive position with respect to the tool drive, and 
a drive mechanism for driving movement of the first slide together with the tool carrier in the first direction relative to the tool drive position, when the tool drive is disengaged with said one tool, to relatively move another tool of the plurality of tools into the tool drive position.
2 (Currently Amended). Tool carrier assembly according to claim 1, further comprising a second slide supporting the tool drive unit, the second slide being movable in the first direction, 
wherein the drive mechanism is configured to drive movement of the first and second slides in the first direction. 
3 (Currently Amended). Tool carrier assembly according to claim 2, wherein the drive mechanism is configured to drive a joint movement of the first and second slides in the first direction, when the tool drive is engaged with said one tool, for machining, via said one tool, a workpiece received in the at least one workpiece-carrying spindle 
one tool, to relatively move said another tool of the plurality of tools into the tool drive position, 
wherein, for driving the relative movement of the first slide with respect to the second slide, the drive mechanism is configured to drive at least one of a movement of the first slide with respect to the second slide in the first direction and a movement of the second slide with respect to the first slide in the first direction. 
5 (Previously Presented). Tool carrier assembly according to claim 2, wherein the drive mechanism includes a first drive for driving movement of the first slide in the first direction and a second drive for driving movement of the second slide in the first direction. 
6 (Currently Amended). Tool carrier assembly according claim 5, wherein 
the first and second drives are configured to be operated in a synchronized operation mode, for synchronized driving of [[the]] joint movement of the first and second slides in the first direction by the first and second drives, and/or 
at least one of the first and second drives is configured to be operated in an independent operation mode for driving [[the]] relative movement of the first slide in the first direction and with respect to the second slide by the at least one of the first and second drives. 
7 (Currently Amended). Tool carrier assembly according to claim 2, wherein 
the drive mechanism includes a drive for driving movement of either the first slide in the first direction or both the first slide and the second slide in the first direction, and the drive mechanism includes a releasable fixing mechanism configured to actuate a releasable fixed enabling the drive mechanism drive to drive a joint movement of the first and second slides in the first direction 
8 (Currently Amended). Tool carrier assembly according claim 7, wherein 
the releasable fixing mechanism is further configured to release the fixed attachment between the first and second slides for enabling the drive mechanism drive to drive 
9 (Currently Amended). Tool carrier assembly according to claim 7, wherein 
the releasable fixing mechanism includes an electric, hydraulic or pneumatic first actuator, arranged on slide the first actuator including a portion that is slide 
10 (Currently Amended). Tool carrier assembly according to claim 7, wherein 
the releasable fixing mechanism includes an electric, hydraulic or pneumatic slide the actuator including a portion that is , when the drive mechanism drive is driving relative movement of the first slide with respect to the second slide, an engagement portion arranged on a support part which supports the slide 
11 (Currently Amended). Tool carrier assembly according to claim [[1]] 2, further comprising 
12 (Currently Amended). Tool carrier assembly according to claim 1, further comprising
a second slide supporting the tool drive unit and the first slide, the second slide being movable in a second direction arranged axially or in parallel with the spindle axis

13 (Currently Amended). Tool carrier assembly according to claim 1, wherein 
the tool carrier comprises, for each tool of the plurality of tools, a respective associated nozzle for providing cooling liquid for the respective tool, each nozzle being connected to a respective associated cooling liquid inlet of the tool carrier, and 
the tool drive unit further comprises a cooling liquid supply outlet configured to engage into a releasable connection with the one of the cooling liquid inlets of the tool carrier which is connected with the respective nozzle associated with said one tool arranged at the tool drive position with respect to the tool drive of the tool drive unit. 
14 (Currently Amended). Tool carrier assembly according to claim 1, wherein 
the tool carrier comprises, for each tool of the plurality of tools, a respective tool receiving portion for receiving a fixed tool or a rotatably-driven tool, 
wherein rotatably driven tools are each held and rotatably supported in a respective tool holder cartridge received in the respective tool receiving portion an end thereof that is on an opposite side with respect to the tool held by the respective tool holder cartridge, a respective drive element of a tongue-and-
15 (Currently Amended). Machine tool, comprising: 
at least one workpiece-carrying spindle for rotatably driving a workpiece received in the at least one workpiece-carrying spindle, and 
a tool carrier assembly according to claim 1. 
Election/Restrictions
Claim 1 is allowable.  The restriction requirement as set forth in the Office Action mailed on October 5, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP §821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all of the limitations of an allowable claim.  Thus, all non-elected species claims (in particular, claims 5-6 and 11-12, directed to non-elected species) that include all of the limitations of allowable claim 1 have been rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the above-noted withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It is noted that in claim 1, the claim recites “[T]ool carrier for use at a machine tool, which machine tool comprises at least one workpiece-carrying spindle…, the tool carrier assembly comprising:  a first slide being movable in first direction, the first direction being arranged transverse or perpendicular to a spindle axis of rotation of the at least one workpiece-carrying spindle”, and thus, the at least one workpiece-carrying spindle (with the first slide being movable in the claimed direction oriented as claimed with respect to the spindle axis of rotation) is considered to be required in order to meet the claim. 
That said, attention is directed to CH 668206 (hereinafter, CH ‘206).  A machine translation of CH ‘206 is being made of record.  Any references herein to page numbers, line numbers, or the like, are with respect to the machine translation.
CH ‘206 teaches a tool carrier assembly for use at a machine tool (see the machine tool show as a whole in Figure 1; see also page 1, line 14 and page 2, lines 62-63, for example).  The machine tool includes a workpiece-carrying spindle 10 for rotatably driving a workpiece (received in the workpiece clamping mechanism 11 of the workpiece-carrying spindle 10) about a spindle axis of rotation (which spindle axis of rotation is parallel to the Y-axis shown in Figure 1).  See Figure 1 as well as at least page 2, lines 77-79, for example.
The tool carrier assembly includes a first slide 2 that is movable in a first direction (shown in Figure 1 as “X”) that is transverse (and perpendicular) to the aforedescribed spindle axis of rotation (which is parallel to Y) of the workpiece-carrying spindle 10.  See Figure 1 and at least page 2, lines 67-70, for example.  The tool carrier assembly additionally includes a tool carrier (such as the upper surface of slide 2) configured to hold a plurality of tools 6, 4, 4, 4, 4 
CH ‘206 additionally includes a tool drive unit (including at least 7+8) including a tool drive (motor 7) for engaging with tool 6, for example, when the tool 6 is arranged (as shown in Figure 1) at a position considered a “tool drive position with respect to the tool drive” 7.  See page 2, lines 71-76, for example, as well as Figure 1.  
However, CH ‘206 does not teach “a drive mechanism for driving movement of the first slide together with the tool carrier in the first direction relative to the tool drive position, when the tool drive is disengaged with said one tool, to relatively move another tool of the plurality of tools into the tool drive position”, as set forth in independent claim 1.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of CH ‘206, and thus, for at least the foregoing reasoning, CH ‘206 does not render obvious the present invention as set forth in independent claim 1.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-



/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
March 22, 2021